Mr. Justice Clark
specially concurring.
I concur in the result. I am in accord with the views of the writer of the opinion in so far as adherence is had to the principle that where, upon trial of issues raised by caveat and opposed by proponent, and the proceeding becomes resolved into one of interpretation and construction of the will, or any part thereof, resulting in benefit to not alone the objector but to the estate as a whole, in the exercise of a proper discretion allowance of reasonable fee for counsel appearing on behalf of caveatrix, payable from the estate, should be adjudged. I am convinced that the opinion in this case should be so limited.
A portion of the opinion deals with matters beyond the scope of the foregoing limitation, which, in my view, is dicta; apt to be misunderstood, and lead to confusion rather than clarity. I make particular reference to those parts of the opinion relating to the acts of the proponent, as executor named in the will, in employing and causing to be paid counsel who undertook to defend the will as it was written. The rule is announced that proponent did not have such interest in the subject matter as to have entitled it to appeal had the judgment of the county court been adverse to it. This is an attempted predetermination of a very complicated and interesting problem not at issue in this case; hence, not now before us. My present impression is that in this respect there is a wide difference between the status of an administrator and an executor. An executor appointed by the will, it seems to me, has the duty under the trust imposed upon him by the testator, to undertake to protect the instrument if it be attacked in court.
*115In support of the position expressed in the opinion of the Court on this question is cited the case of Risbry v. Swan, 124 Colo. 567, 239 P. (2d) 600, 605. I respectfully point out the inapplicability of this citation. The Risbry v. Swan case had nothing whatsoever to do with the duties of an executor. It dealt entirely with the acts and duties of an administrator, the question being whether an administrator has any, or such, an interest in the estate as to authorize him to interpose objections as an “adverse party” under the provisions of the “dead man’s statute” in an action between rival contenders over the assets of an estate.
I apprehend that in due time, one or more aspects of these various questions, as applied to executors, will come before us. Until it does, and is properly presented in a case where the issue is squarely raised, I suggest that we withhold opinion.
Mr. Chief Justice Stone and Mr. Justice Knauss join in this specially concurring opinion.